Case 1:16-cr-00640-B|\/|C Document §‘@¢d 02/15/19 Page 1 of 4 Page|D #: 7738
\ ,'

LISABETH J. FRYER, P.A.

_--)-~ ATToRNEY & CouNsELoR AT LAw ~-¢-_

February 15, 2019

VIA CM[ECF

The Honorable Brian M. Cogan
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

Re: United States v. Mark Nordlicht, et al., No. 1:16-cr-00640-BMC
Dear Judge Cogan:

Pursuant to this Court’s Order on Mr. Nordlicht’s Motion in Limine to Preclude
Evidence of Flight (Dkt. # 479, pg. 10) and Fed. R. Crim. P. 7(d), we write this letter to
request this Court strike misleading surplusage in a limited portion of the Indictment that
refers to Mr. Nordlicht’s travel to Israel, one year before the Indictment, as an attempt to
“flee.”

Backg§ound:
On December 14, 2016, the defendant was charged in eight counts by Indictment.

(Dkt. # 1). In paragraph 67 of the Indictment, the government alleges:

On or about December 13, 2015, the defendants MARK NORDLICHT and
URI LANDESMAN, as well as Co-Conspirator 1, engaged in an email
exchange that contemplated NORDLICHT and Co-Conspirator 1 fleeing
from the United States and illustrated their knowledge and awareness of the
fraudulent scheme perpetrated on Platinurn’s investors and prospective
investors. Specifically, Co-Conspirator 1 sent an email to NORDLICHT that
stated: “Don’t forget books. Assume we are not coming back to ny[.] J ust to
be safe. Depends on Miami[.] We can fly straiggt [sic] to Europe from Miami
on Tuesday[.] Take passport.” In response, NGRDLICHT asked for $2.5
million to pay Platinum’s brokers and noted that he was ready to take $7.5
million from a second mortgage on his house to deal with the liquidity crisis.
A few hours later, NORDLICHT sent another email to Co-Conspirator 1 that
stated, in part: “Am on my way to jfk With kids for their 6 prn flight to Israel.

1

'“' £\401"\{`1£)0¢2671 @ \.~\,'\.~.'w,."sa;)ethtr\,/e-r'_<_om lisabeth@\is;\t)ethfr\,/er,row
o 250 |l\te"oatlou;a P`.<\,"./§./., 51_1`\‘.<'- l34 take \`\./lar§/ Pt 327/16

\\\

Case 1:16-cr-00640-B|\/|C Document B@G 02/15/19 Page 2 of 4 Page|D #: 7739

*¢

LISABETH J. FRYER, P.A.

_-<MATTORNF.Y & CoUNsELoR AT LAw ~-1>-_-

[Co-Conspirator 2] ducking my calls...[My wife] is literally making me get
on Israel flight if we don’t connect and agree what we are doing.”
NORDLICHT then forwarded his email exchange with Co-Conspirator 1 to
LANDESMAN. Shortly thereafter, LANDESMAN responded: “You should
get on the flight if there is no bridge [loan], probably even if there is, [Co-
Conspirator 1] didn’t set up any meetings for this week? We need to get
through the mehalech of how we are going to share this with clients and
employees, going to be very rough, big shame...it was nice seeing you,
hopefully girls with reacclirnate [sic] quickly.”

On November 21, 2018, Mr. Nordlicht filed his Motion in Limine to Preclude
Evidence of “Flight.” (Dkt. # 435). In this motion, Mr. Nordlicht asserted that there was
no nexus between his trip to Israel (one full year before he was criminally charged) and
the charged offense sufficient to justify allowing this evidence in to demonstrate
consciousness of guilt. See United States v. Al-Sadawi, 432 F.3d 419 (2d Cir. 2005). In
short, the basis of the motion was that Mr. Nordlicht’s trip to Israel was irrelevant to the
charged offenses and would be unduly prejudicial if introduced at trial. (Dkt. # 435).

On January 8, 2019, this Court entered an Order granting Mr. Nordlicht’s Motion
in limine. (Dkt. # 479). In so ordering, this Court stated:

Defendant Nordlicht moves to preclude so-called “flight” evidence
concerning his trip to Israel approximately one year before the Government
filed the indictment in this case. Any description of Nordlicht’s conduct as
“flight” is a mischaracterization because there is no connection between
Nordlicht’s trip to Israel and an indictment that was filed approximately one
year later. See United States v.Al-Sadawi, 432 F.3d 419, 424 (2d Cir. 2005)
(“[Flight’s] probative value as circumstantial evidence of guilt depends
upon the degree of confidence with which four inferences can be drawn
[including an inference] from the defendant’s behavior to flight[.]”).

As Nordlicht has explained, he travels frequently to Israel, and none
of his trips are probative of his guilt or innocence of the charges in this case.
Introduction of evidence of his trips would merely waste time and confuse
the issues. Nordlicht’s motion [435] to preclude evidence of his trip to Israel
is GRANTED.

((Dkt. # 479, pg- 10).

In order to fully comport with this Court’s finding, the undersigned respectfully
requests this Court strike ‘|I 67, pages 24-25 of the Indictment and the language in ‘[[ 68,
page 25 that references 11 68, (specifically “Notwithstanding the above email exchange,”)

 

   
 

ferric-w 'isa‘,)@th@t§se:vctliftj/ei€o:rx
'.,.\`::e l 14 take t\.“z¢l;," Ft 3274{>

§
\

LISABETH J. FRYER, P.A.

_~)-~ATTORNEY & CouNsELoR AT LAw ~-1»-_

Case 1:16-cr-00640-B|\/|C Document 5@¢;0 02/15/19 Page 3 of 4 Page|D #: 7740

 

on the ground that it constitutes misleading and prejudicial surplusage under Fed. R.
Crim. P. 7(d).

Legal went

Rule 7(d), Federal Rules of Criminal Procedure, permits the Court, on the
defendant's motion, to strike surplusage from an Indictment. Fed. R. Crim. P. 7(d).
However, Judge Matsumoto has stated, “The Second Circuit has held...that district courts
should not grant motions to strike surplusage unless ‘the challenged allegations are not
relevant to the crime charged and are inflammatory and prejudicial.’ United States 1).
Mulder, 273 F.3d 91, 99 (2d Cir.2001) (quoting United States v. Scarpa, 913 F.2d 993,
1013 (2d Cir. 199 o)). Moreover, “even language deemed prejudicial should not be stricken
if evidence of the allegation is admissible and relevant to the charge.” United States v.
Rivera, No. 09~CR-619, 2010 WL 1438787, at *5 (E.D.N.Y. Apr. 7, 2010) (citing Scarpa,
913 F.2d at 1013). “Given this exacting standard, such motions [to strike] are rarely
granted.” Id. (quoting United States v. Cojj”ey, 361 F.Supp.2d 102, 123 (E.D.N.Y.2oo5)).
See United States v. Barret, 824 F.Supp 2d 419 (EDNY 2011).

Here, this Court has found no connection between Mr. Nordlicht’s travel to Israel
and the charged offense (Dkt. 479, pg. 10). Further, this Court has stated evidence of
travel to Israel “would waste time and confuse the issues.” Additionally, this Court found
“[a]ny description of Nordlicht’s conduct as “flight” is a mischaracterization because there
is no connection between Nordlicht’s trip to Israel and an Indictment that was filed
approximately one year later.” Id. Under these circumstances, the language in the
Indictment alleging “On or about December 13, 2015, the defendants MARK
NORDLICHT and URI LANDESMAN, as well as Co-Conspirator 1, engaged in an email
exchange that contemplated NORDLICHT and Co-Conspirator 1 fleeing from the United
States and illustrated their knowledge and awareness of the fraudulent scheme
perpetrated on Platinurn’s investors and prospective investors.” Is not probative of any
charged offense and is unduly prejudicial and confusing surplusage under Fed. ll Crim.
P. 7(d) and should be stricken from the Indictment.

Limited Reguest

Based on the foregoing, Mr. Nordlicht respectfully requests this Court strike ‘[[ 67
(pages 24-25 of the Indictment) and the language in 11 68 (page 25 of the Indictment) that
references il 68, (specifically “Notwithstanding the above email exchange,”) on the ground
that it constitutes misleading and prejudicial surplusage under Fed. R. Crim. P. 7(d), The
government objects to this request.

3

'“' 140 ft "`¢6©¢26/`1 ® w\.r\.».\\.',\is;\b\'=‘.hfr;/e",\;<)u’i l\s,abetr(m\isabet…")/cr.col'i
o 250 lntem.‘»tlo:";a. > Sui:c 134 tai\c T\/\a:'y Fl 32 116

Case 1:16-cr-00640-B|\/|C Document d 02/15/19 Page 4 of 4 Page|D #: 7741

."\\§§

§
`
`
§

LISABETH J. FRYER, P.A.

-_<)-~ ATToRNEY & CouNsELoR AT LAw ~-‘»_-

Sincerely,

s LisabethF er
Lisabeth Fryer

(on behalf of Mark Nordlicht)

cc: All Counsel of Record (via CM/ECF)

4

§ (407) 960-2671 @ w\/w\/v.lisabethfryer.-:.om §isabeth@lisaoethfrye.<com
9 250 international Pkwy., Suite 134 take Mary FL 32746

